     Case 1:19-cr-00151-DAD-BAM Document 71 Filed 07/27/21 Page 1 of 3


 1
     CAROL ANN MOSES #164193
 2   Attorney at Law
     7636 N. Ingram Ave., #104
 3   Fresno, California 93711
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530
     carol@yosemitelawyer.com
 5
     Attorney for Defendant,
 6   PHONGSAVANH SAYAVONG
 7                                   UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,           )              CASE NO. 1:19-cr-00151-DAD-BAM
11                                       )
                       Plaintiff,        )              STIPULATION TO CONTINUE
12                                       )              DEFENDANT SAYAVONG’S
                                         )              SELF-SURRNDER DATE AND
13   vs.                                 )              ORDER THEREON
                                         )
14                                       )              Date: November 1, 2021 (Proposed)
     PHONGSAVANH SAYAVONG,               )              Time: 2:00 PM
15                                       )              Judge: Hon. Dale A. Drozd
                                         )
16                     Defendant.        )
     ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, PHONGSAVANH

19   SAYAVONG, his attorney of record, CAROL ANN MOSES, and Assistant United States

20   Attorney, KIMBERLY A. SANCHEZ, that Mr. Sayavong’s Self-Surrender Date currently

21   scheduled for August 11, 2021 at 2:00 PM be continued to November 1, 2021 at 2:00 PM.

22           Mr. Sayavong pleaded guilty on January 27, 2020 to Count 2 of the Indictment: 26 U.S.C.

23   § 5861(d) – receipt or possession of an unregistered firearm. Mr. Sayavong was sentenced to a 21

24   month term of imprisonment by the Honorable Dale A. Drozd on April 26, 2021 and was ordered

25   to self-surrender to the custody of the United States Marshals Service by 2:00 PM on August 11,

26   2021.

27           Mr. Sayavong has an open Superior Court case in Fresno County with a Preliminary

28   Hearing scheduled for October 21, 2021. The Case Number in the Superior Court matter is


     STIPULATION TO CONTINUE SELF-SURRENDER
     DATE TO NOVEMBER 1, 2021                                                                          1
     Case 1:19-cr-00151-DAD-BAM Document 71 Filed 07/27/21 Page 2 of 3


 1   F19903402. The Preliminary Hearing was originally scheduled for July 15, 2021, but was

 2   rescheduled due to lack of available courtrooms. Mr. Sayavong’s attorney for the Superior Court

 3   case, Ralph Torres, whose phone number is (559) 352-9010, believes it important for Mr.

 4   Sayavong to be personally present and out of custody for the Preliminary Hearing, if at all

 5   possible.

 6           Assistant United States Attorney Kimberly A. Sanchez is aware of the request to continue

 7   Mr. Sayavong’s Self-Surrender Date and has no objection at this time. Her position is that should

 8   there be an additional request for a further continuance, she would object to moving Mr.

 9   Sayavong’s Self-Surrender Date again.

10           AUSA Sanchez contacted the United States Probation Office and the Probation Office

11   takes no position on the extended Report Date.

12           Pretrial Services Officer Frank Guerrero monitoring Mr. Sayavong in the Eastern District

13   of California concurs with AUSA Sanchez in that he has no objection to this request, but any

14   future request for a continuance would be cause for an objection.

15           Mr. Sayavong will continue to work at his family restaurant, Thai Phuket, and will not

16   have access to the internet or any other conditions that were deemed prohibited at any point

17   during the pendency of this case.

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     STIPULATION TO CONTINUE SELF-SURRENDER
     DATE TO NOVEMBER 1, 2021                                                                          2
     Case 1:19-cr-00151-DAD-BAM Document 71 Filed 07/27/21 Page 3 of 3


 1           Mr. Sayavong respectfully requests the Court grant a continuance of his Self-Surrender

 2   Date from August 11, 2021 at 2:00 PM to November 1, 2021 at 2:00 PM in order for him to be

 3   personally present and out of custody for the Preliminary Hearing in the Fresno County Superior

 4   Court on October 21, 2021 in Case Number F19903402.

 5

 6

 7   Dated: July 26, 2021                                /s/Carol Ann Moses
                                                         CAROL ANN MOSES
 8                                                       Attorney for Defendant
 9                                                       PHONGSAVANH SAYAVONG

10
     Dated: July 26, 2021                                /s/Kimberly A. Sanchez
11                                                       KIMBERLY A. SANCHEZ
                                                         Assistant United States Attorney
12

13

14

15                                            ORDER

16           GOOD CAUSE APPEARING, the above request that the Self-Surrender Date as to

17   Defendant PHONGSAVANH SAYAVONG in Case No. 1:19-cr-00151-DAD-BAM be

18   continued from August 11, 2021 at 2:00 PM to November 3, 2021 at 2:00 PM is hereby granted.

19   IT IS SO ORDERED.
20
         Dated:     July 26, 2021
21                                                    UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE SELF-SURRENDER
     DATE TO NOVEMBER 1, 2021                                                                          3
